DETAILED ACTION
This action is responsive to the Applicant’s response filed 03/24/22.
As indicated in Applicant’s response, claims 1, 7, 14 have been amended.  Claims 1-20 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Akerberg, USPN: 4,347,501 (herein Akerberg), Sink, USPubN: 2007/0194906 (herein Sink) and Drucker, USPubN: 2012/0295636 (herein Drucker)
	As per claim 1, Sundermeyer discloses a method comprising:
	displaying a multi-dimensional model of a building (Fig. 27, 33-40, 45, 48-49; data model, homeview/floor, multi-floor, per-floor data - para 0292-0296; Fig. 55-57, 61; home view editor, floor plan editor - para 0284-0287) with a respective indicator (para 0208; Fig. 28-29, 36, 49; see device, sensor location from below; indicators ... motion detected ... corresponding sensor - para 0200; sensor list .. warning indicator - para 0239; icon 4010 - Fig. 23; orb, sensors - Fig. 16; orb icons, sensor status - para 0193-0194) of the respective location (e.g. Fig. 20, 22-23) for each of the one or more devices (e.g. devices represented by icons in the editor ... appropriate location on the floor plan - para 0247; device icons ... positioned on the floor plan - para 0281-0282; Fig. 15; Fig. 28; Fig. 34; para 0239-0240; sensor location - para 0223, 0253; device icon, appropriate location on the floor plan - para 0247, 0275; home view, locations of all devices on those floors - para 0258; device icons - para 0293) of the fire alarm system (e.g. alarm system (“Panic”, “Fire”... disarmed, armed - para 0347; sensors includes smoke, fire - para 0206; sensor state 2: tripped (smoke - Fig. 8; smoke detector - para 0210; smoke detectors - para 0330; smoke detector - para 0444, 0454; para 0600-0601) on a user interface (see home, floor view from above; Fig. 51,54, 56-59);
	receiving a selection via the user interface of a particular area (e.g. user selects a basic floor plan, “Select a floor plan” 4702 - para 0245; select the Edit home view button, make changes to the device positions, floor plans - para 0278; Select a floor plan 5102 - para 0279; Fig. 51; prompt 5703 to select a floor - para 0286) of the multi-dimensional model; and
	programming attributes (e.g. touchscreen icons by which a user controls or accesses functions and/or components of the security system ... “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed ... icons by which a user .. interacts with additional components control, security, cameras coupled to the ... particular regions, front door ... available via the touchscreen - para 0347; widget content and interactivity, functionality available to a widget developer is extended by touchscreen function, touchscreen interaction with other components ... interface through which authorized widgets can ... set alarms, install sensor - para 0348, 0350; PanelConnect interface ... communicates directly to the security panel and sensors , PanelConnect API, configuration parameter, setARMstate(), panelT ype parameter is used - para 0359-0361; iControl Software: DeviceConnect, SensorConnect, PanelConnect, CameraConnect; Hardware: Touchscreen - Fig. 3) of the fire alarm system directly to each one of the one or more devices (cameras, security panels, sensors ... touchscreen,user defined schedules, set temperature to 65 degrees, interfaces with SensorConnect to ensure scheduled events - para 0374-375, touchscreen, user configuration of security parameters - para 0376 – Note1: Touchscreen options, widgets and PanelConnect, DeviceConnect, SensorConnect API - Fig .3 - in direct contact with sensors or other devices reads on programming by a API user via a touchscreen for adding - para 0182 - modifying, setting up security parameter or state attributes directly to sensor or alarm detectors per their current disposition/location on a given floor being selected for edit - see para 0245, 0278-0279, 0286; Fig. 51 ) having their respective location (sensor location - para 0223, 0253; para 0258, 0293; para 0193-0194; Fig. 28-29, 36, 49) within the particular area.
	A) Sundermeyer does not explicitly disclose 
	receiving respective location information directly from each of one or more devices of a fire alarm system that have changed locations
	Drucker addresses the issue of an emergency caller being unable to provide location of a alert to 911 responders with use of location-transmitting device (Fig. 1) initially situated/installed near a corresponding power source (para 0025), the location-transmitted device embedded within a smoke/alarm device (para 0034).  The embedded location-transmitting device is communicatively coupled with a nearby wireless communication device (para 0023) in a household/building (para 0004, 0018-0019) and can send its location (para 0007) as short range signals to the wireless device so that the wireless communication device can pass the received location onto location services (Fig. 3-5) or third party location provider (para 0015), the location information indicating a apartment, room , suite number or floor/room number (para 0024, 0027)
	Sink discloses database tracking and update of devices information per their installed location (e.g. Device 1, Device 2, Device 3 - Fig. 13; smoke detector in a location, if the device is no longer within the zone, an operator can manually remove the device from the database - para 0065) with NW emergency settings linked with a control center communicatively connected wirelessly (Fig. 2, 12) to local environments having corresponding smoke detector devices (Fig. 3-4) where the control center polls a smoke detector which, per its proximity to a disaster event, returns (para 0051) its physical location based on which the control center generates an alarm message or audible warning for responders to be dispatched (para 0053); e.g. the message including the location of the smoke detector (Fig. 11); hence, pre-established database that enables removal or update to location information is recognized, and settings by a emergency response network enabling local smoke detectors to transmit their respective location information wirelessly to a control center is also recognized.
	Further, Akerberg discloses mobile transmitter linked to fixed sender/transmitter circuit attached (fixed transmitter - Fig. 3-4) with alarm devices installed in a building or a room (col. 1 li 51 to col. 2 li. 3), where location code recorded by the mobile transmitter is being continuously transmitted by the fixed sender as dynamic update to state of change to the initial installation location (col. 4 li. 5-41), in the sense that the updated room information or momentary location received into the mobile sender is formatted as unique code and transmitted for emergency alert dispatch messaging to a central receiver (Fig. 2).  Hence, dynamic change to an initial state of a room location (at which an alarm device is being installed) being reported or transmitted as momentary location code for use in alarm messaging is recognized.
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement management of emergencies and predisposition of alarm devices in Sundermeyer’s fire alarm system so that a configuration layer would couple with a database – as per Sink – for administrating installation state and operations of the devices at their locations, including receiving respective location information directly from each of one or more devices – per Drucker location reporting or Sink database location update -  of the fire alarm system, the location information that bear state of respective device location that has changed – as per Akerberg, or no longer exist – as per Sink; because
	pre-arranged or dynamic location reporting (by alarm system devices) added with database settings by which the devices communicate or transmit latest information thereof  – e.g. device latest status on changed location,  or nearby disaster as set forth per Sink, Drucker and Akerberg - would not only support a central control with exact location information with which to issue an alarm message or dispatch a emergency response entities, but would also enable a underlying alarm/fire system database with immediate possibilty to consolidate its record in regard to maintaining most up-to-date location information pertient to the alarm supporting devices, in the sense that the alarm/fire system architecture is continually equipped with most accurate location information based on which to handle the purposes of the system, including scenario affording a central controller to dispatch corrective response to a proper location or address of an emergency, or for a configuration API, as in Sundermeyer,  to issue parametric reconfiguration or programming adjust to the devices identified by the precise locations at which hazards, fire emergencies or disasters are to be tracked or sensed.
	As per claim 3, Sundermeyer discloses method of claim 1, further comprising creating the multi-dimensional model of the building using a building information model (BIM - see para 0292- 0296; 284-287; Fig. 28-29, 36, 49; Fig. 27, 33-40, 45, 48-49; Fig. 55-57, 61).
	As per claim 4, Sundermeyer does not explicitly disclose (method of claim 1), further comprising each of the one or more devices emitting their respective location information.
	But devices emitting their respective location as communicated information to support emergency dispatch, change in location state, corrective actions or for consolidating database has been rendered obvious per the teachings by Drucker, Sink, and Akerberg per the rationale A in claim 1; hence, the “emitting” (of location information) by the devices in Sundermeyer alarm system would be obvious for the same reasons set forth therewith.
	As per claim 5, Sundermeyer discloses method of claim 1, further comprising directing a user via the multi-dimensional model to a location (para 0245; toolbar 4905 - para 0275; Select 5703 - Fig. 57).
	As per claim 6, Sundermeyer discloses method of claim 1, further comprising displaying obstacles (“Armed (Door and Windows - para 0191; para 0194, 0196; flag prevent autofill interiors ... by the editor - para 0301) in the multi- dimensional model.
	As per claim 7, Sundermeyer discloses an apparatus comprising: 
	control circuits (para 0682, 0684) configured to: 
	receive respective location information directly from each of one or more devices (refer to rationale A in claim 1) of a fire alarm system that have changed locations; and 
	implement an interactive model of a building (refer to claim 1) and incorporate a respective indicator of a respective location (refer to claim 1) for each of one or more devices (refer to claim 1) of a fire alarm system (refer to claim 1) into the interactive model of the building (touchscreen, floor plan - para 0552-0556); and 
	a user interface (see below; see touchscreen - para 0552-0556) coupled to the control circuits, wherein the user interface is configured to: 
	display the interactive model of the building (Fig. 28-29, 36, 49; Fig. 27, 33-40, 45, 48-49; refer to claim 1); 
	receive a selection of a particular area (refer to claim 1) of the interactive model of the building; and 
	program attributes (refer to claim 1) of the fire alarm system directly to each one of the one or more devices having their respective location within the particular area (refer to claim 1; see Note1).
	As per claim 8, Sundermeyer discloses (apparatus of claim 7), wherein the user interface is configured to program attributes of the fire alarm system (touchscreen icons by which a user controls or accesses functions and/or components of the security system ... “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed ... icons by which a user … interacts with additional components control, security, cameras coupled to the ... particular regions, front door ... available via the touchscreen - para 0347; widget content and interactivity, functionality available to a widget developer is extended by touchscreen function, touchscreen interaction with other components ... interface through which authorized widgets can ... set alarms, install sensor - para 0348, 0350; PanelConnect interface ... communicates directly to the security panel and sensors , PanelConnect API, configuration parameter, setARMstate(), panelType parameter is used - para 0359-0361; iControl Software: DeviceConnect, SensorConnect, PanelConnect, CameraConnect; Hardware: Touchscreen - Fig. 3) to each one of the one or more devices (DeviceConnect, SensorConnect, supported devices (cameras, security panels, sensors ... touchscreen, user defined schedules, set temperature to 65 degrees, interfaces with SensorConnect to ensure scheduled events - para 0374-375, touchscreen, user configuration of security parameters - para 0376 - see Notel) having their respective location (sensor location - para 0223, 0253; para 0258, 0293; para 0193-0194; Fig. 28-29, 36, 49) within the particular area in response to receiving user input (e.g. icons by which a user controls or accesses functions and/or components of the security system ... “Panic”, “Medic” “Fire”, state of the premise, etc. disamed, armed ... icons by which a user .. interacts with additional components control, security, cameras coupled to the ... particular regions, front door ... available via the touchscreen - para 0347).
	As per claim 9, Sundermeyer discloses (apparatus of claim 7), wherein the user interface (Touchscreen > internet>iConnect Application components, iConnectBusiness Components - Fig. 2) is configured to add another device (view system status, adding a new device - para 0129; iConnect Components, adding common types of devices as sensors - para 0157; deviceConnect, adding new sensors - para 0182) to the interactive model (para 0079; Homeview ... adding sensor location - para 0223; para 0280) of the building.
	As per claim 10, Sundermeyer discloses (apparatus of claim 7), wherein the user interface (clients 120, Widget/Touchscreen 208 - Fig. 2) is configured to remove a device (this component handles ... deletion ... of the devices - para 0141; PC widget, Touchscreen > internet>iConnect Application components, iConnectBusiness Components - Fig. 2; remove it from the device settings table - para 0243) of the one or more devices from the interactive model (refer to claim 1) of the building.
	As per claim 11, Sundermeyer discloses (apparatus of claim 7), wherein the user interface is configured to change a location of a device (dragging to the appropriate location, dragging a device icon - para 0247; dragging of a device - para 0285) of the one or more devices in the interactive model of the building. 
	As per claim 13, Sundermeyer discloses apparatus of claim 7, wherein the user interface is configured to highlight the particular area (floor is outlined or otherwise highlighted - para 0235) in response to receiving the selection of the particular area.
	As per claim 14, Sundermeyer discloses a system comprising: 
	a plurality of devices of a building, wherein each of the plurality of devices include respective wireless location (refer to claim 1; IP devices, wireless devices, cameras - para 0326; wireless sensor installations - para 0170; wireless sensors - para 0015, 0413) specifying circuitry that emits a respective location (refer to rationale in claim 4); 
	control circuits (refer to claim 7) configured to: 
	receive the respective location directly from each of the plurality of devices that have changed locations (refer to rationale A in claim 1); and 
	implement an interactive model of the building (refer to claim 7) and incorporate a respective indicator (refer to claim 7) of the respective location for each of the plurality of devices into the interactive model of the building; and 
	a user interface coupled to (refer to claim 7) the control circuits, wherein the user interface is configured to: 
	display the interactive model (refer to claim 7) of the building; 
	receive a selection of a particular area (refer to claim 7) of the interactive model of the building; and 
	program attributes of the fire alarm (refer to claim 7) system directly to each one of the one or more devices having their respective location (refer to claim 7; see Note1) within the particular area.
	As per claim 15, Sundermeyer discloses system of claim 14, further comprising a fire alarm control panel (detectors, sensor, fire, smoke - para 0206-0207; smoke detector - para 0210; sensor icon - Fig. 10; touchscreen presentation, icons, user controls or accesses functions ... security system, “fire”, state of the premise disarmed, armed, etc - para 0347) coupled to the plurality of devices (refer to claims 1, 7).
	As per claim 16, Sundermeyer discloses system of claim 14, wherein the plurality of devices includes at least one of: a condition sensing input device (sensors - para 0206-0207; smoke detector - para 0210; sensor icon - Fig. 10; sensors - para 0350) or an alarm indicating output device (para 0264, 0271, 0347; getSensors, alarmEvent - para 0394). 
	As per claim 17, Sundermeyer discloses system of claim 14, wherein the plurality of devices includes at least one of: an ambient condition detector, a smoke detector (para 0444, 0454, 0471), a gas detector, a thermal detector (para 0183; schedules engine, sensors - para 0374-0375, 0601, 0621), a humidity detector, or an alarm indicating pull station.
	As per claim 18, Sundermeyer discloses system of claim 14, wherein the plurality of devices includes at least one of: a detector (para 0444, 0454, 0471; para 0200, 0330) or an annunciator.
	As per claim 19, Sundermeyer does not explicitly disclose (system of claim 14), wherein the wireless location specifying circuitry is a radio.
	Sundermeyer discloses a touchscreen and wireless keypad associated therewith (para 0330- 0331) to couple security panel, gateway devices and remote server using a Wireless connectivity and
	WIFI broadband supported cellular radio using GRPS/GSM, CDMA and Wimax mode for transmission associated with the touchscreen in relation to interaction to the security devices and premise setting by their panel (para 0332) eanbled by Radio Frequency and RF-capable security device, gateway and server or database (para 0106).
	As a matter of fact, Drucker discloses embodiment where the location-transmitting device is a radio (para 0005; 0007, 0019, 0021) using radio frequency identification (RFID – para 0026)
	Based on the motivation of the rationale (using Sink, Aberkerg and Drucker – see rationale A in claim 1) whereby an network adaptation or database setting is coupled with a programmed functionality attached to operation of security devices or smoke detectors by which a central interface would receive latest location information emitted, upon detection of a smoke signal alarm or change to a installation location, from one such programmed adaptation or setting (per obviousness in claim 1 using Sink, Akerberg and Drucker) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the wireless touchscreen and pertinent hardware platform hosting user-driven control and interactive involvement therewith (user action of selecting, editing and modifying state of the devices being monitored) per a given aspect of the security building model, so that the received location information pertinent to the alerting device (detector of an a alarm/smoke event, hazard) would be channeled back using the RF means and a radio (as per Drucker) provided under cellular provision of this wireless platform; because
	transmission and reception using a cellular radio associated with the wireless platform in which touchscreen and user actions are hosted to support administering of security issues and altering topology of monitored security devices as set forth in Sundermeyer would benefit from integrated provision of radio frequency by the wireless protocol as set forth in Sundermeyer per the very effect of implementing of server, controller and RF-compliant devices included with the bidirectional path by which networked or tracked security devices communicate state of a monitored events or critical condition back as alarm signals to the wireless platform where touchscreen UI options and interactive means provided to a user can implement corrective actions or model re-editing as set forth in the rationale A in claim 1.
	As per claim 20, Sundermeyer discloses (system of claim 14), wherein the user interface is configured to provide directions (prompt 5501 - para 0284; prompt 5703 ... for selection - para 0286; installer clicks - 0478-0479, 0449; fill option - para 0648; exit option prompts 6601 - para 0081; option to reset - para 0270; option to add a room - para 0284; option promts 6001 - para 0291).
Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Akerberg, USPN: 4,347,501 (herein Akerberg), Sink, USPubN: 2007/0194906 (herein Sink) and Drucker, USPubN: 2012/0295636 (herein Drucker), further in view of Baker et al, USPubN:2015/0269785 (herein Baker)
	As per claim 2, Sundermeyer does not explicitly disclose (method of claim 1 comprising) creating the multi-dimensional model of the building using aerial imagery.
	Upper view of a building components suggestive of an aerial/vertical overview expressing layout of floor and alarms devices is shown as a top view in Sundermeyer’s home view model; i.e. the view being a representation of the home layer (room or floor) in accordance to an aerial vintage point or top-down view onto a x-y plane or floor plan (para 0292; Fig. 38, 48-49, 51, 54, 57-61)
	Baker discloses surveillance system with 3D models (para 0036) with registering of change, per a photogrammetric method geared for processing projected views of the aerial surveillance (see para 011; Abstract) using captured imagery of locations (para 0012-0013), scene rendering (para 0038) aligned per model depth, tracking of points of interests, the captured model or scene points projected for predicting model view (para 0030) in accordance to spread and depth of the scene whose photogrammetric behavior can previewed or projected under a (aerial platform) registering (projection to a aerial platform - para 0087) in form of georegistering points/information of interest from scenes of aerial surveillance representation (claim 22, pg. 10) and correlating captured images (claim 1, pg. 9) based on depth of model; hence surveillance analytics and prediction of a environment modeled with scenes projected per a aerial image capture and georegistering of information tracked within the projected imagery is recognized.
	Therefore, based on Sundermeyer continuous tracking of devices status (para 0425) and central monitoring of the premises under coverage by the security system (para 0104), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement planar views or floor projection of the 3D home models in terms of captured imagery with points trackable from a aerial registering or viewpoints using aerial imagery - as per Baker - to represent various aspects of multi-dimensional model of the building; because
	aerial imagery representation in form of layer by layer projected rendering of a multi- dimensional structure such as a building or home would provide trackable geospatial behavior and data of interests from each aerial representation capture construed from the model depth registering so that scene view for each projected rendering in terms of geometric planar disposition of points when registered from a aerial view would enable correlative analytics to be carried out from topographic relationship of points and intended functionality thereof as pre-disposed or installed in a aerial capture as well as facilitate tracking of potential or likely changes to the points of interests (e.g. state setting of a sensor point) respective to respective functional role of scene points construed along geometric spread of the projected rendering (floor plan) and scene relationship to the rest of 3D model; i.e. projected representations registered for alarm monitoring/surveillance - as set forth above - along the depth of multi-dimensional building model.
Claim 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sundermeyer et al, USPubN: 2014/0143695 (herein Sundermeyer) in view of Akerberg, USPN: 4,347,501 (herein Akerberg), Sink, USPubN: 2007/0194906 (herein Sink) and Drucker, USPubN: 2012/0295636 (herein Drucker), further in view of Beaudoin et al, USPubN: 2003/0112958 (erein Beaudoin) and Fawcett et al, USPubN: 2011/0227735 (herein Fawcett)
	As per claim 12, Sundermeyer does not explicitly disclose (apparatus of claim 7), wherein the user interface is configured to show a location of a hidden device.
	Sundermeyer discloses site provision of grid or tiles of devices to view as part of an floor editing but some of the devices are not shown until they are actually interacted with (para 0248)
	Some devices such as sensors can be implemented as model feature(s) hidden from view as this is shown in Fawcett demonstration of security device associated with mobile phone (sensor hidden from view - para 0018; Fig. 1A); whereas security features expressed via a management UI is shown in the network management tool of Beaudoin’s topology model (see Abstract) where graphical rendering of networked nodes (para 0040-0041) provides menu with alarm counts (Fig. 2) that representation that accounts for parts shown and parts that are hidden from the NW management layout (para 0035; Fig. 5) the hiding from view as a means to not visually clutter (para 0006) the base model. Hence, visual representation of security features such as sensor and alarm identifications in terms of shown and hidden features from a model view is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement options for enable user editing a home view, model components and locations of security devices integrated therewith such presentation of devices targeted for user interaction would comprise explicit parts or devices and hidden parts or devices such as the hidden sensor per Fawcett demonstration model, or per alarm count representing not shown parts of Beaudoin’s topology nodes management; because
	user interface equipped with presentation of model information that also accounts of hidden or not shown model-related features/elements would help avert undesirable cluttering of a visual presentation and visualization approach in which presented information to an user bears indication of partially shown list or feature offerings (explicit as well as not-shown options as set forth above in Sundermeyer devices list) would support the user effort with ensured capability for the user to make selective use of both explicit and non-explicit features as part of the user endeavor to customize configuration of a model, as via interactively actuating features that are hidden; while benefitting of the comfort afforded by a clear uncluttered presentation of editor options.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 14 of U.S. Patent No. 10,635,411 (hereinafter ‘411), in view of Akerberg, USPN: 4,347,501 (herein Akerberg), Sink, USPubN: 2007/0194906 (herein Sink) and Drucker, USPubN: 2012/0295636 (herein Drucker).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘411 claim 1
A method comprising: displaying a multi-dimensional model of a building with a respective indicator of the respective location for each of the one or more devices of thefire alarm system on a user interface;
A method comprising: obtaining a respective location of each one of devices of a fire alarm system deployed in the selected building, and a user interface displaying a multi-dimensional image of the multi-dimensional model of the selected building with the respective indicator of the respective location of each one of the devices;
receiving a selection via the user interface of a particular area of the multi-dimensional model;
receiving first user input via the user interface selecting a particular area within the multi-dimensional model;
programming attributes of the fire alarm system directly to each one of the one or more devices having their respective location within the particular area.
receiving second user input via the user interface to program attributes of the fire alarm system to each one of the devices having the respective location within the particular area;


‘411 claim 1 does not recite control circuits to “receive respective location information directly from each of one or more devices of a fire alarm system that have changed locations”
	Drucker addresses the issue of an emergency caller being unable to provide location of a alert to 911 responders with use of location-transmitting device (Fig. 1) initially situated/installed near a corresponding power source (para 0025), the location-transmitted device embedded within a smoke/alarm device (para 0034).  The embedded location-transmitting device is communicatively coupled with a nearby wireless communication device (para 0023) in a household/building (para 0004, 0018-0019) and can send its location (para 0007) as short range signals to the wireless device so that the wireless communication device can pass the received location onto location services (Fig. 3-5) or third party location provider (para 0015), the location information indicating a apartment, room , suite number or floor/room number (para 0024, 0027)
	Sink discloses database tracking and update of devices information per their installed location (e.g. Device 1, Device 2, Device 3 - Fig. 13; smoke detector in a location, if the device is no longer within the zone, an operator can manually remove the device from the database - para 0065) with NW emergency settings linked with a control center communicatively connected wirelessly (Fig. 2, 12) to local environments having corresponding smoke detector devices (Fig. 3-4) where the control center polls a smoke detector which, per its proximity to a disaster event, returns (para 0051) its physical location based on which the control center (Fig.11) generates an alarm message or audible warning for responders to be dispatched (para 0053); hence, pre-established database that enables removal or update to location information is recognized, and settings by the network enabling local smoke detectors to transmit their respective location information wirelessly to a control center is also recognized.
	Further, Akerberg discloses mobile transmitter linked to fixed sender/transmitter circuit attached (fixed transmitter - Fig. 3-4) with alarm devices installed in a building or a room (col. 1 li 51 to col. 2 li. 3), where location code recorded by the mobile transmitter is being continuously transmitted by the fixed sender as dynamic update to state of change to the initial installation location (col. 4 li. 5-41), in the sense that the updated room information or momentary location received into the mobile sender is formatted as unique code and transmitted for emergency alert dispatch messaging to a central receiver (Fig. 2).  Hence, dynamic change to a initial state of a room location (at which a alarm device is being installed) reported or transmitted as momentary location code for use in alarm messaging is recognized.
	Thus, it would have been obvious at the time the invention was made for one skill in the art to implement adminstration of location information in ‘411 devices so that protocol setting therewith include dynamic update to any change to device location or installation state, including effect of communicating by the (fire alarm) devices of their respective or latest location to a central controller upon any changes thereof – as per Akerberg – or upon advent of a disaster – as per Drucker - or in case where a change to the device location requires update to a database - as per Sink; because
	pre-arranged or dynamic location reporting (by alarm system devices) and database settings by which the devices communicate or transmit latest information thereof – e.g. device latest status on changed location,  or nearby disaster as set forth per Sink, Drucker and Akerberg - would not only support a central control with exact location information with which to issue an alarm message or dispatch a emergency response entities, but would also enable a underlying alarm/fire system database with immediate possibilty to consolidate its record in regard to maintaining most up-to-date location information pertient to the alarm supporting devices, in the sense that the alarm/fire system architecture is continually equipped with most accurate location information based on which to handle the purposes of the system, including scenario affording a central controller to dispatch corrective response to a proper location or address of an emergency, or for a configuration API, as in Sundermeyer,  to issue parametric reconfiguration or programming adjust to the devices identified by the precise locations at which hazards, fire emergencies or disasters are to be tracked or sensed.
Hence, instant claim 1 would be deemed obvious over ‘411 claim 1.
	Instant claim 7				‘411 claim 14
An apparatus comprising: 
control circuits configured to: implement an interactive model of a building and incorporate a respective indicator of the respective location for each of the one or more devices of the fire alarm system into the interactive model of the building;
An apparatus comprising: a plurality of devices of a fire alam system, wherein each of the plurality of devices include respective wireless location specifying circuitry that emits a respective location; wherein the
control circuits implement an interactive model of the building and incorporate a respective indicator of the respective location for each of the plurality of devices into the interactive model of the building;
wherein the user interface is configured to: display the interactive model of the building;
and a user interface coupled to the control circuits, 
wherein the user interface is configured to: 
display the interactive model of the building;
receive a selection of a particular area of the interactive model of the building;
receive a selection of a particular area of the interactive model of the building; and
and program attributes of the fire alarm system directly to each one of the one or more devices having their respective location within the particular area.
wherein the user interface receives second user input to program attributes of the fire alarm system to each of the plurality of devices having the respective indicator of the respective location.


	‘411 claim 14 does not recite control circuits to “receive respective location information directly from each of one or more devices of a fire alarm system that have changed locations”; but ‘411 claim 14 recites “location specifying circuit that emits respective locatin information”
	But this location emitting feature has been rendered obvious from the rationale using Drucker, Sink and Akerberg from above.
	Hence, instant claim 7 would be deemed obvious over ‘411 claim 14.
	Instant claim 14 recites the same control circuits as per instant claim 7; hence would be deemed obvious over ‘411 claim 14 as set forth above.
	Dependent (instant) claims 2-6, 8-13, 15-20 are considered non-patentable for being dependent upon a rejected base claim.
Response to Arguments
Applicant's arguments filed 03/24/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Sundermeyer does not teach every element of claim 1 and 7, notably with regard to “receiving … location information directly from … one or more devices of the fire alarm system … changed locations” (Applicant's Remarks pg. 7).  The mention about merits of a newly added language is deemed largely moot.
(B)	Applicants have submitted that for claim 2, Baker does not cure to the deficiencies of Sundermeyer (Applicant's Remarks pg 8, top).  The so-called “deficiences” by Sundermeyer as alleged have been resolved with a newly formulated ground of rejection being necessitated by the amendment.
( C )	Applicants have submitted that in regard to claim 4, Sink does not teach location information sent due to a change to the location of a alarm system device, and Drucker unilateral transmssion to a wireless device is not about transmitting directly by the devices in response to their location being changed (Applicant's Remarks pg. 9).  As set forth with the latest prosecution of claim 1, the transmitting of location information results from emergency or special situations where a device directly reports its location to an emergency handling central, where a location update should be made to a reconcile a location database, where initial and installed state of a device is no longer same or moved such that the change is immediately reported as a momentary location passed as unique code to a remote centroller. 
	Therefore, the allegation that Drucker, Sink combined with Sundermeyer fail to teach claim 4 is deemed non-persuasive, notably when the location information (direct) transmitting has been addressed in claim 1 with a new ground of rejection.
( D)	Applicants have submitted that upon review of Beaudoin, Fawcett, it was found that these references fail to cure to the deficiencies of Sundermeyer with regard to all the elements of claim 1 (notably the directly receiving of location information from a device).  Prima facia case of rebut against claim 12 is deemed largely missing, whereas allegation on Sundermeyer not anticipating claim 1 is to be referred to the latest state of the rejection to this claim.
	In all, the newly amended claims stand rejected as set forth in the Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

April 28, 2022